 Exhibit 10.9

 [image_001.jpg] 

 

As of December 16, 2013

 

CMG Holdings Group, Inc

333 Hudson Street, Suite 303

New York, NY 10013

 

Attn: Jeffrey Devlin, CEO

 

Dear Mr. Devlin:

 

AudioEye, Inc. (“AudioEye”) and CMG Holdings Group, Inc. (“CMG Holdings”) are
party to that certain Call Option Agreement (the “Call Option Agreement”), dated
as of August 1, 2013, as amended as of August 30, 2013, September 14, 2013,
November 7, 2013 and November 25, 2013.

 

In consideration of the mutual promises herein contained, and other good and
valuable consideration, and intending to be legally bound, AudioEye and CMG
Holdings hereby agree that:

 

(i)Section 2.1 of the Call Option Agreement is amended and restated in its
entirety as follows:

 

“2.1 Seller hereby agrees, irrevocably and without any additional requirement,
to grant Purchaser an exclusive call option whereby, while this Agreement is in
effect and upon the fulfillment of all the conditions stipulated in Section 2.2,
Purchaser shall be entitled to purchase, at its sole discretion, in the manner
and at the price prescribed in this Agreement, through a single or multiple
transactions, any or all of the Option Shares held by Seller; and upon exercise
of such call option, Seller shall then transfer the purchased Option Shares to
Purchaser in accordance with this Agreement.”

 

(ii)Section 2.2 of the Call Option Agreement is amended and restated in its
entirety as follows:

 

“2.2 The parties acknowledge that while this Agreement is in effect, Purchaser
shall be entitled but not obligated to exercise, at any time (the timing is
entirely at the discretion of Purchaser), the call option with Seller. If
Purchaser decides to purchase from Seller all or a portion of the Option Shares,
then, in accordance with the notice provisions of this Agreement, Purchaser
shall issue to Seller an exercise notice (“exercise notice”). The exercise
notice will include: (a) the number of Option Shares to be acquired by
Purchaser, (b) the option exercise price to be paid for the Option Shares to be
acquired by Purchaser, and (c) the full name (and jurisdiction of organization
if other than a natural person), address and tax identification number of
Purchaser.”

 

University of Arizona Science and Technology Park

9070 S Rita Road, Suite 1450

Tucson, AZ 85747

866.331.5324 ● Fax 520.844.2989

 

 

 

 

 [image_001.jpg]

 

(iii)Section 3.1 of the Call Option Agreement is amended and restated in its
entirety as follows:

 

“3.1 In the event Purchaser chooses to exercise the call option as prescribed in
Section 2, Purchaser may, at its sole discretion, exercise the call option once
or in multiple times during the term of this Agreement until all the Option
Shares have been obtained.”

 

(iv)Section 4.1 of the Call Option Agreement is amended and restated in its
entirety as follows:

 

“4.1 In accordance with this Agreement, to purchase the Option Shares held by
Seller, Purchaser shall pay the option exercise price as follows: (a) if
Purchaser decides to purchase all or only a portion of the Option Shares on or
before November 25, 2013, then the option exercise price for purchasing the
Option Shares each time shall be determined using the following formula: Price
for each option exercise = $0.31438 x (the proposed number of Option Shares to
be purchased), (b) if Purchaser decides to purchase all or only a portion of the
Option Shares after November 25, 2013 and on or before December 31, 2013, then
the option exercise price for purchasing the Option Shares each time shall be
determined using the following formula: Price for each option exercise = $0.28 x
(the proposed number of Option Shares to be purchased), and (c) if Purchaser
decides to purchase all or only a portion of the Option Shares after December
31, 2013 and prior to the termination of this Agreement, then the option
exercise price for purchasing the Option Shares each time shall be determined
using the following formula: Price for each option exercise = (90% of the
volume-weighted average price (VWAP) per share of AudioEye common stock for the
10 trading days immediately preceding the date of the exercise notice) x (the
proposed number of Option Shares to be purchased); provided, further, that (a)
AudioEye shall have the right to purchase 166,667 of the Option Shares in
exchange for extinguishing $50,000 of the existing accounts payable owed to
AudioEye by Seller subsidiary Good Gaming Inc., an Illinois corporation (“Good
Gaming”) and (b) Seller shall have the right until February 28, 2014, by
providing written notice to AudioEye in advance, to cause AudioEye to purchase
500,000 of the Option Shares in exchange for extinguishing an additional
$150,000 of the existing accounts payable owed to AudioEye by Seller subsidiary
Good Gaming.

 

University of Arizona Science and Technology Park

9070 S Rita Road, Suite 1450

Tucson, AZ 85747

866.331.5324 ● Fax 520.844.2989

 

2

 

 

 [image_001.jpg]

 

(v)Section 9.2 of the Call Option Agreement is amended and restated in its
entirety as follows:

 

“9.2 Unless otherwise provided herein, this Agreement shall automatically
terminate at 5:00 P.M. Tucson time on March 31, 2014.”

 

CMG Holdings and AudioEye hereby agree that consistent with Section 2.1 of the
Call Option Agreement, as amended hereby, AudioEye is electing effective
December 31, 2013, (a) to exercise the call option for 1,785,715 Option Shares
(as such term is defined in the Call Option Agreement) for a total option
exercise price of $500,000.20, and (b) to purchase an additional 166,667 Option
Shares in exchange for extinguishing $50,000 of the existing accounts payable
owed to AudioEye by Seller subsidiary Good Gaming Inc., an Illinois corporation.
During the remaining term of the Call Option Agreement, AudioEye retains a call
option with respect to the remaining 2,316,291 Option Shares. AudioEye, Inc.
(tax identification number 20- 2939845) is a Delaware corporation with an
address at 9070 S Rita Rd., Suite 1450, Tucson, AZ 85747. This Agreement also
serves as the requisite exercise notice under Section 2.2 of the Call Option
Agreement with respect to the 1,952,382 Option Shares noted above.

 

This Agreement shall be binding upon and inure to the benefit of the parties and
their successors and permitted assigns. This Agreement may be executed in two
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement shall be
governed by and interpreted according to the laws of the State of Delaware,
without giving effect to the choice of law provisions of such State. Any actions
for enforcement of this Agreement or interpretation of any of the provision of
this Agreement or otherwise arising out of or relating to this Agreement shall
be brought only in the state courts of or in the federal courts located in Pima
County, State of Arizona. The parties agree to submit to the jurisdiction of
such courts. The parties herein waive trial by jury and agree to submit to the
personal jurisdiction and venue of a court of subject matter jurisdiction
located in Pima County, State of Arizona. Each party shall take such further
action and execute and deliver such further documents as may be necessary or
appropriate in order to carry out the provisions and purposes of this Agreement.

 

[Remainder of page intentionally left blank; signature page follows.]

 

University of Arizona Science and Technology Park

9070 S Rita Road, Suite 1450

Tucson, AZ 85747

866.331.5324 ● Fax 520.844.2989

 

3

 

 [image_001.jpg] 

 

If you are in agreement with the foregoing, please sign and return one copy of
this Agreement to us.

 

Very truly yours,

 

AudioEye, Inc.           By:         Name:       Title:    

 

Agreed to as of this 16th day of December, 2013:

 

CMG Holdings Group, Inc.           By:         Name:       Title:    

 

University of Arizona Science and Technology Park

 9070 S Rita Road, Suite 1450

Tucson, AZ 85747

866.331.5324 ● Fax 520.844.2989

 

 

4



 



 

